Order, Family Court, Bronx County (Douglas Hoffman, J.), entered on or about July 1, 2009, which, upon a finding of mental illness, terminated respondent’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Unrebutted expert psychiatric testimony, together with medical and agency records, constitute clear and convincing evidence that respondent suffers from paranoid schizophrenia rendering her unable to properly and adequately care for her special-needs child presently and for the foreseeable future (see Matter of Genesis S. [Irene Elizabeth S.], 70 AD3d 570 [2010]; Matter of Loretta C., 32 AD3d 764 [2006]). In cases of termination of *502parental rights by reason of mental illness, there is no requirement that the agency show that it made diligent efforts to reunite the child with the parent (Matter of Jon C., 305 AD2d 592, 593 [2003]; Matter of Belinda S., 189 AD2d 679 [1993], lv denied 81 NY2d 706 [1993]). Concur—Tom, J.P., Sweeny, Moskowitz, DeGrasse and Manzanet-Daniels, JJ.